EXHIBIT 10.4

 

 



FIRST AMENDMENT TO
SEVERANCE AGREEMENT

 

This First Amendment to Severance Agreement (this “Amendment”) is effective as
of November 17, 2016 by and between Perceptron, Inc., a Michigan corporation
(the Company”) and David Watza (the “Executive”). Capitalized terms not
otherwise defined herein have the meanings set forth in the Agreement (as
defined below).

 

RECITALS

 

WHEREAS, the Company and the Executive are parties to that certain Severance
Agreement dated as of October 19, 2015 (the “Agreement”); and

 

WHEREAS, in connection with the Executive’s appointment as President and Chief
Executive Officer of the Company, the parties wish to amend the Agreement as set
forth herein.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

 

1.           Section 3(b)(i) of the Agreement is hereby amended and restated in
its entirety as follows:

 

(i)       A cash severance benefit equal to one times the Executive’s current
annual base salary, as in effect at the time of the Termination of Employment;

 

2.           Section 3(b)(iii) of the Agreement is hereby amended and restated
in its entirety as follows:

 

(iii)       Subject to Section 6, following the Executive’s election of COBRA
and submission of monthly receipts evidencing the Executive’s payment for
monthly COBRA coverage for the Executive, the Executive’s spouse and dependent
children under age 26, if health coverage at the same level was provided by the
Company to such family members at Termination of Employment (including vision
and dental, as applicable), the Company shall reimburse the Executive for such
COBRA payments for one year of coverage or, if earlier, for the months of COBRA
coverage until the death of the Executive (the “Benefit Continuation Period”).
To the extent permissible under the terms of the Company’s welfare plans, the
Company also shall provide the Executive with welfare benefits (including
executive life insurance coverage, if provided by the Company to the Executive
at the date of termination) for one year or, if earlier, until the death of the
executive, at the same level and on comparable terms as provided by the Company
to its employees from time to time during the Benefit Continuation Period, with
the Company paying (or reimbursing the Executive, as applicable) for any monthly
premiums otherwise required to be paid by the Executive to continue such
coverage. Any reimbursement for COBRA coverage under this paragraph shall run
concurrently with the period of required COBRA continuation coverage under the
Code; and

 



 1 

 

 

3.           Section 3(b)(iv) of the Agreement is hereby amended and restated in
its entirety as follows:

 

(iv)       Continuation of the Executive’s then current car benefit for one year
or, if earlier, the death of the Executive, in accordance with the Company car
policy in effect at the time of termination.

 

4.           Section 4(c)(i) of the Agreement is hereby amended and restated in
its entirety as follows:

 

(i)       A cash severance benefit equal to two times the Executive’s current
annual base salary, as in effect at the time of the Change in Control;

 

5.           Section 4(c)(iii) of the Agreement is hereby amended and restated
in its entirety as follows:

 

(iii)       Subject to Section 6, following the Executive’s election of COBRA
and submission of monthly receipts evidencing the Executive’s payment for
monthly COBRA coverage for the Executive, the Executive’s spouse and dependent
children under age 26, if health coverage at the same level was provided by the
Company to such family members at Termination of Employment (including vision
and dental, as applicable), the Company shall reimburse the Executive for such
COBRA payments for two years of coverage, or if earlier, for the period until
the death of the Executive (the “Change in Control Benefit Continuation
Period”). To the extent permissible under the terms of the Company’s welfare
plans, the Company also shall provide the Executive with welfare benefits
(including executive life insurance coverage, if provided by the Company to the
Executive at Termination of Employment) for two years or, if earlier, the death
of the Executive, in each case, at the same level and on comparable terms as
provided by the Company to its employees from time to time during the Benefit
Continuation Period, with the Company paying (or reimbursing the Executive, as
applicable) for any monthly premiums otherwise required to be paid by the
Executive to continue such coverage. Any reimbursement for COBRA coverage under
this paragraph shall run concurrently with the period of required COBRA
continuation coverage under the Code;

 

6.           If there is any inconsistency or ambiguity between this Amendment
and the Agreement, this Amendment shall control in all respects.

 

7.           Except as is specifically set forth in this Amendment, the
remaining provisions of the Agreement are not otherwise modified or amended, and
all such provisions of the Agreement shall remain in full force and effect.

 

8.          This Amendment may be executed in as many counterparts as may be
deemed necessary and convenient, and by the different parties hereto on separate
counterparts, and each of which, when so executed, shall be deemed an original,
and all such counterparts shall constitute one and the same instrument.

 

 



 2 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.

 



  COMPANY:             Perceptron, Inc.                     By:  /s/ W. Richard
Marz     Name: W. Richard Marz     Title: President, CEO and Chairman          
                EXECUTIVE:                   /s/ David L. Watza     David L.
Watza  



 

 

 

 

 

 

 

 

3



 

 